Citation Nr: 0834773	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD) and if so, whether service connection 
is warranted.

2.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from January 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The Board notes that the rating decision currently on appeal 
also declined to reopen the veteran's claim for service 
connection for chloracne on the basis that the evidence 
submitted was not new and material.  The veteran did not 
express disagreement with this issue, and thus, this issue is 
not before the Board.  Further, during the pendency of this 
appeal, in a March 2007 rating decision, the RO denied the 
veteran service connection for bilateral hearing loss and 
granted service connection for bilateral tinnitus with a 
disability rating of 10 percent.  The veteran did not express 
disagreement with this decision, and thus, these issues are 
not before the Board at this time.  Therefore, the only 
issues before the Board are the claims for entitlement to 
service connection for major depressive disorder and PTSD.  

The record shows that the March 2006 rating decision, in 
pertinent part, reopened the veteran's claim for entitlement 
to service connection for PTSD and denied the claim on its 
merits.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, the issue on appeal has been characterized as 
shown above.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection for PTSD was previously denied in a 
March 2003 rating decision.  The veteran was informed of this 
decision and did not appeal.   

3.  The evidence received since the last prior denial of 
service connection for PTSD was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim. 

4.  The veteran did not engage in combat.  

5.  Competent evidence of a verifiable stressor event during 
military service has not been presented.

6.  The preponderance of the evidence weighs against the 
veteran's claim for service connection for major depressive 
disorder.  


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2007).

 2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

4.  A major depressive disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in August 2005, prior to the March 2006 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for PTSD and a major 
depressive disorder.  The RO also explained what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the August 2005 VCAA notice, the RO noted the requirement 
that new and material evidence was necessary to reopen the 
previously denied claim and defined the legal standard for 
such evidence by language that comports with the relevant 
regulatory provisions of 38 C.F.R. § 3.156(a).  With respect 
to any notice deficiency, the Board concurs with the RO's 
determination that new and material evidence has been 
received to reopen the claim; thus, any deficiency is 
rendered moot.  

The Board observes that the August 2005 letter did not 
provide notice regarding the elements of effective date(s) or 
disability rating(s).  However, he was provided with such 
information by a notification letter dated in March 2006.  
Moreover, the veteran's claims for service connection for 
PTSD and major depressive disorder are being denied, and, 
consequently, no disability rating(s) or effective date(s) 
will be assigned.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining private and VA medical records and Social Security 
Administration (SSA) records as identified by the veteran and 
included in the claims folder.  Moreover, it appears that all 
reasonable efforts were conducted to verify the veteran's 
account of his purported stressor through official channels, 
including a request to verify through the U.S. Army and Joint 
Services Records Research Center (JSRRC).  

The record reveals that the veteran has not been afforded a 
VA examination regarding either of his claims for service 
connection.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.
Regarding the veteran's claim for major depressive disorder, 
the evidence of record does not show any event, injury or 
disease in service nor does it show a medical opinion 
relating the veteran's major depressive disorder to service.  
Moreover, the veteran does not admit to any psychiatric 
problems or depression occurring during service or for many 
years after service.  Thus, there is no reasonable 
possibility that an examination would aid in substantiating 
the veteran's claim since it could not provide evidence of a 
past event.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under § 
5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  The Board also finds 
that an examination for PTSD is not necessary.  In this case, 
the evidence does not show that the veteran has a current 
diagnosis of PTSD that comports with the fourth edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) criteria and does not have a verified in-service 
stressor.  As such, VA is not required to afford the veteran 
an examination regarding his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the DSM-IV and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: 
(1) A person must have been "exposed to a traumatic event" 
in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  DSM-IV at 427-28.  These criteria are no longer 
based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


III.	New and Material Evidence

The veteran claims that he currently has PTSD as a result of 
various in-service incidents that occurred when he was 
stationed in Vietnam.  The veteran's claim was denied in a 
March 2003 rating decision on the basis that there was no 
PTSD diagnosis, no verifiable stressor, and no link between 
the two.  The RO provided the veteran with a copy of the 
rating decision and notice of his appellate rights; however, 
the veteran did not appeal and the decision became final.  

The veteran submitted another claim of entitlement to service 
connection for PTSD in August 2005.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The evidence which was of record at the time of March 2003 
rating decision which denied service connection for PTSD 
includes the veteran's service records, private medical 
records, and VA treatment records.  The RO denied the claim 
on the basis that there was no current diagnosis of PTSD, no 
verifiable in-service stressor, and no medical opinion 
relating the veteran's purported PTSD to service.  Indeed, at 
the time of the March 2003 denial, the veteran failed to 
provide any information regarding in-service stressors 
responsible for his alleged PTSD.  For evidence to be new and 
material in this matter, it would have to tend to show that 
the veteran currently has PTSD related to any verifiable in-
service stressor.

Subsequent to the March 2003 decision, additional evidence 
has been received, including recent VA and private treatment 
records, SSA records, a stressor statement, and statements 
from the veteran and his wife.  

Most important, for the purpose of reopening the veteran's 
claim for service connection for PTSD, is the November 2006 
stressor statement.  The veteran's representative provided 
information regarding one of the veteran's purported 
stressors.  The veteran explained that he was assigned to the 
497th Port Construction Company at Cam Ranh Bay, from 
February 1966 to February 1967.  The veteran's representative 
explained that the veteran alleged that he was disassembling 
the stage after the 1966 Bob Hope Christmas show when there 
was a brutal rocket/mortar attack.  

The Board finds that the stressor statement constitutes new 
and material evidence as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2007).  As detailed above, the March 2003 rating 
decision denied the veteran's claim for service connection, 
in part, because there was no verifiable in-service stressor.  
Since the statement submitted provides adequate details 
regarding an in-service stressor such that the VA could 
attempt to verify it, the Board determines that the statement 
constitutes new and material evidence to reopen service 
connection for PTSD, and the Board will now proceed on the 
issue of service connection.  


IV.	PTSD

The veteran contends that he incurred PTSD due to his service 
in Vietnam.  

Initially, the Board notes that the veteran does not have a 
current diagnosis of PTSD.  The Board observes that the 
veteran underwent a psychological assessment in October 2004.  
The VA examiner noted that the veteran's scales suggested the 
presence of PTSD.  The examiner indicated that there was 
nothing in the profile that would contraindicate a diagnosis 
of PTSD.  Thus, although the examiner noted that the veteran 
exhibited symptoms that suggested PTSD, the assessment does 
not meet the criteria required for a diagnosis, compliant 
with the DSM-IV.  There are no other records that show a 
diagnosis of PTSD.  Moreover, other VA treatment records 
reveal that an examiner ruled out PTSD as a diagnosis.   

Regardless of whether the veteran is currently diagnosed with 
PTSD, there is no verified in-service stressor to base a 
diagnosis upon.    

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in 
combat, his/her lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

In a March 2008 statement, the veteran conceded that he was 
not a combat soldier, but that he saw body bags of fellow 
soldiers in Vietnam and had frightening experiences during 
service.  The Board notes that the veteran's DD Form 214 does 
not show any combat-related awards or ribbons and the service 
treatment records do not show any combat-related injuries or 
wounds.  Due to the veteran's statement and the service 
records, the Board finds that the provisions of 1154(b) do 
not apply in this case.  

As the Board finds that the veteran did not participate in 
combat, his reports of his in-service stressors must be 
corroborated.

In a November 2006 statement, the veteran's representative 
submitted information regarding one of the veteran's 
stressors.  The statement explained that the veteran was 
assigned to the 497th Port Construction Company at Cam Ranh 
Bay, RVN from February 1966 to February 1967.  The veteran 
was purportedly on detail to disassemble the stage theater 
that was set up for the 1966 Bob Hope Annual Christmas of the 
Far East show held on December 21, 1966.  The veteran 
explained that when he was disassembling the stage, the area 
came under a rocket/mortar attack.  

Based on this information, the RO attempted to verify the 
veteran's stressor.  The RO contacted the JSRRC, and the 
JSRRC provided a negative response regarding the veteran's 
stressor.  The JSRRC noted that in an After Action Report 
submitted by the 4th Infantry Division on December 21, 1966, 
it was reported that there were minimal security measures put 
into place against possible enemy mortar attacks during the 
Bob Hope show, and that there were no reports of any attacks 
following the show.  

The veteran also submitted several other statements regarding 
his experience in Vietnam.  In an October 2005 statement, the 
veteran explained that there were many scary incidents in 
Vietnam and that his younger brother flew to Vietnam two 
years before the veteran saw him.  Further, he stated that he 
was treated badly when he returned from Vietnam and currently 
suffers from nightmares.  In a March 2008 Statement, the 
veteran noted that he saw body bags and heard bombs going off 
during his time in Vietnam.  Lastly, in his March 2006 Notice 
of Disagreement, the veteran stated that he replaced bridges 
in Da Nang during service.  Specifically, he mentions one 
incident where he was on a boat and was instructed to drop to 
his stomach when he heard bullets and flares passing 
overhead.  

The Board notes, however, that the veteran has provided 
insufficient information regarding his in-service stressors 
to allow for verification of their occurrence.  The veteran 
failed to provide specific dates for any of the 
aforementioned stressors.  Without a narrower time frame of 
approximately 90 days or less, VA is unable to formulate a 
request to the JSRRC to research records to see if the actual 
events occurred.  

After considering the evidence of record, the Board finds 
that the veteran does not have a verified or verifiable 
stressor.  In the absence of a verified or verifiable 
stressor event which is the cornerstone of a PTSD claim, 
service connection for PTSD must be denied.  38 C.F.R. § 
3.304(f).

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the veteran has not alleged 
any in-service stressor event which is verified. As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 55-57 (1991).


V.	Major Depressive Disorder

The veteran contends that his current major depressive 
disorder is related to his active service.  

The record clearly shows that the veteran is currently 
diagnosed with major depressive disorder as indicated by a 
November 2002 VA treatment record.  However, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claim for service connection.  

Initially, the Board observes that the veteran's service 
treatment records are negative for any findings, 
documentation, or notations regarding any psychiatric 
problems or depression during his time in service.  In fact, 
his psychiatric condition was clinically evaluated as normal 
on his separation examination report.  Further, the first 
competent medical findings of major depressive disorder or 
depression in the veteran's claims folder are records dated 
in 2002, approximately 35 years after his separation from 
active service.  The treatment records repeatedly indicate 
that the veteran's depression began in 2000, partly due to 
his being laid off from work.  Another medical record 
indicated that the depression was the result of the veteran's 
physical problems.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Moreover, there is no competent medical evidence of record 
that relates the veteran's current major depressive disorder 
to service.  The veteran's own statements and that of his 
wife are the only evidence that links his major depressive 
disorder to his active military service.  While the Board 
does not doubt the sincerity of the veteran and his wife 
regarding the cause of the veteran's depression, as lay 
persons without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinion on a medical matter, such as the etiology of the 
veteran's depression.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).  Therefore, the Board finds that there is not 
sufficient evidence linking the veteran's military service to 
his current major depressive disorder to warrant service 
connection.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a major depressive disorder.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a major depressive 
disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


